******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
             STATE v. MIRANDA—CONCURRENCE

  ESPINOSA, J., concurring. I agree with and join the
majority decision. Specifically, I agree that this court’s
decision in State v. Polanco, 308 Conn. 242, 61 A.3d
1084 (2013), when read together with the decision of
the United States Supreme Court in Rutledge v. United
States, 517 U.S. 292, 116 S. Ct. 1241, 134 L. Ed. 2d 419
(1996), requires the conclusion that the vacatur remedy
prescribed in State v. Polanco, supra, 255, applies to
the double jeopardy violation caused by cumulative
homicide convictions arising from the killing of a single
victim. I write separately only to emphasize that in the
present case, as mentioned by the majority, the state
did not argue that the merger remedy was appropriate
because the defendant, Pedro L. Miranda, had been
sentenced to life without the possibility of parole, and
therefore could not suffer any collateral consequences
by virtue of having both his conviction for murder and
his conviction for felony murder appear on his record.
See footnote 8 of the majority opinion. Accordingly,
the question of whether the absence of such collateral
consequences would render the merger remedy appro-
priate in a particular case is not resolved by today’s
decision.
  Accordingly, I concur.